DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Krista L. Burkhardt on August 25, 2022.
The application has been amended as follows:
In claim 1, line 2, delete “an image” and replace with --a scout image--
In claim 1, line 3, after “in said” insert --scout--
In claim 5, line 5, delete “a body part” and replace with --the body part--
In claim 9, line 3, delete “a range” and replace with --said range--
In claim 9, line 3, after “in said” insert --scout--
In claim 12, line 5, delete “an image” and replace with --a scout image--
In claim 12, line 6, after “in said” insert --scout--
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art fails to disclose a medical apparatus comprising: defining unit (52) for defining a range (11) to be imaged in said scout image (10); segmenting unit (53) for segmenting said range (11) to be imaged into a plurality of body parts, as claimed in claim 1.  Claims 2-11 are allowed by virtue of their dependency on claim 1.
Prior art fails to disclose a non-transitory, computer-readable recording medium provided in a medical apparatus for acquiring an image (10) of a patient (40), in which medium are stored one or more processor-executable instructions causing, when executed by a processor, execution of the acts comprising: defining a range (11) to be imaged in said scout image (10); segmenting said range (11) to be imaged into a plurality of body parts, as claimed in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



August 25, 2022